Exhibit 10.25

DIRECTOR AND OFFICER INDEMNIFICATION AGREEMENT

THIS INDEMNIFICATION AGREEMENT (the “Agreement”) is effective as of the 20th day
of July, 2016 between Encana Corporation (the “Corporation”), and
                     (the “Indemnified Party”).

RECITALS:

A. The Board of Directors of the Corporation (the “Board”) considers it in the
best interests of the Corporation to assure the Indemnified Party of reasonable
protection through indemnification against certain risks arising out of service
to, and activities on behalf of, the Corporation to the extent permitted by law.

B. By-law No. 1 of the Corporation contemplates that the Indemnified Party may
be indemnified in certain circumstances.

C. Any previously entered into an indemnification agreement between the
Corporation and the Indemnified Party dealing with this subject matter is
intended to be superseded by this Agreement.

NOW THEREFORE in consideration of the mutual covenants and agreements contained
herein and other good and valuable consideration (the receipt and sufficiency of
which are acknowledged), the parties agree as follows:

1. Interpretation

1.1 Definitions. In this Agreement, the following terms have the following
meaning:

“Act” means the Canada Business Corporations Act and the regulations made
thereto, as from time to time amended, and every statute that may be substituted
therefor, and in the case of such amendment or substitution, any reference to
the Act in this Agreement refers to the amended or substituted provisions
therefor.

“Agreement” means this indemnification agreement, as it may be amended or
restated from time to time and the words “Article” and “Section” followed by a
number mean and refer to the specified article or section of this
indemnification agreement.

“Business Day” means any day, other than a Saturday, Sunday or statutory holiday
in Calgary, Alberta.

“Losses” means all costs, charges, expenses (including other out-of-pocket
expenses for attending discoveries, trials, hearings and meetings to prepare for
those proceedings), losses, damages, Taxes, fees (including any legal,
professional or advisory fees or disbursements reasonably incurred), awards,
settlements, liabilities, fines, penalties, statutory obligations or amounts
paid to settle or dispose of a claim or satisfy a judgment, in each case, which
the Indemnified Party may reasonably suffer, sustain, incur or be required to
pay in respect of a threatened, pending or completed Proceeding.

“Proceeding” means a claim, demand, suit, proceeding, inquiry, hearing,
discovery or investigation, of whatever nature or kind, whether threatened,
reasonably anticipated, pending, commenced, continuing or completed, and any
appeal, and whether or not brought by the Corporation or other entity described
in Section 3.3, as applicable.

“Taxes” includes any assessment, reassessment, claim or other amount for taxes,
charges, duties, levies, imposts or similar amounts, including any interest and
penalties in respect thereof, but excludes taxes on any fees, salary or other
form of director or officer compensation the Indemnified Party receives.



--------------------------------------------------------------------------------

1.2 Other Defined Terms. Words and expressions defined in the Act have the same
meanings when used herein.

1.3 Gender and Number. Any reference in this Agreement to gender includes all
genders and words importing the singular include the plural and vice versa.

1.4 Certain Phrases. In this Agreement:

1.4.1 the words “including” and “includes” mean “including (or includes) without
limitation”; and

1.4.2 in the computation of periods of time from a specified date to a later
specified date, unless otherwise expressly stated, the word “from” means “from
and including” and if the last day of any such period is not a Business Day,
such period will end on the next Business Day.

1.5 Headings, etc. The division of this Agreement into Articles and Sections and
the insertion of headings are for convenient reference only and are not to
affect or be used in the construction or interpretation of this Agreement.

2. Indemnification. The Corporation will, subject to Section 3, indemnify and
save harmless the Indemnified Party and the heirs and legal representatives of
the Indemnified Party to the fullest extent permitted by applicable law:

2.1 from and against all Losses sustained or incurred by the Indemnified Party
in respect of any civil, criminal, administrative, investigative or other
Proceeding to which the Indemnified Party is involved in by reason of being or
having been a director or officer of the Corporation or other entity described
in Section 3.3, as applicable; and

2.2 from and against all Losses sustained or incurred by the Indemnified Party
as a result of serving as a director or officer of the Corporation in respect of
any act, matter, deed or thing whatsoever made, done, committed, omitted,
permitted or acquiesced in by the Indemnified Party as director or officer of
the Corporation or other entity described in Section 3.3, as applicable, whether
before or after the effective date of this Agreement and whether or not related
to a Proceeding.

3. Entitlement to Indemnification

3.1 The rights provided to an Indemnified Party hereunder will, subject to
applicable law, apply without reduction to an Indemnified Party provided that:
(a) the Indemnified Party acted honestly and in good faith with the view to the
best interests of the Corporation or other entity described in Section 3.3, as
applicable; and (b) in the case of a criminal or administrative action or
Proceeding that is enforced by a monetary penalty, the Indemnified party had
reasonable grounds for believing that his conduct was lawful.

3.2 This indemnity will not apply to: (a) claims initiated by the Indemnified
Party against the Corporation or any other entity described in Section 3.3, as
applicable, except for claims relating to the enforcement of this Agreement;
(b) claims initiated by the Indemnified Party against any other person or entity
unless the Corporation or other entity described in Section 3.3, as applicable,
has joined with the Indemnified Party in or consented to the initiation of that
Proceeding, and (c) claims by the Corporation for the forfeiture and recovery by
the Corporation of bonuses or other compensation received by the Indemnified
Party from the Corporation due to the Indemnified Party’s violation of
applicable securities or other laws. To the extent prior court or other approval
is required in connection with any indemnification obligation of the Corporation
hereunder, the Corporation will seek and use all reasonable efforts to obtain
that approval as soon as reasonably possible in the circumstances.

3.3 The indemnities in this Agreement also apply to an Indemnified Party in
respect to his service at the Corporation’s request as: (a) an officer or
director of another corporation; or (b) a similar role with another entity,
including a partnership, trust, joint venture or other unincorporated entity.

 

- 2 -



--------------------------------------------------------------------------------

3.4 In respect of a Proceeding by or on behalf of the Corporation or other
entity described in Section 3.3, as applicable, to procure a judgment in its
favour to which the Indemnified Party is made a party because of the Indemnified
Party’s association with the Corporation or other entity described in
Section 3.3, as applicable, the Corporation shall, at the Indemnified Party’s
request and at the Corporation’s cost, promptly make an application for approval
of a court of competent jurisdiction to indemnify the Indemnified Party against
all Losses in connection with such Proceeding.

4. Presumptions/Knowledge. The knowledge and/or actions, or failure to act, of
any other director, officer, agent or employee of the Corporation or any other
entity will not be imputed to the Indemnified Party for any purposes of
determining the right to indemnification under this Agreement.

5. Notice by Indemnified Party. As soon as is practicable, upon the Indemnified
Party becoming aware of any Proceeding which may give rise to indemnification
under this Agreement other than a Proceeding commenced by the Corporation, the
Indemnified Party will give written notice to the Corporation. Failure to give
notice in a timely fashion will not disentitle the Indemnified Party to
indemnification, except and only to the extent that the Corporation demonstrates
that the failure results in the forfeiture by the Corporation of substantive
rights or defenses. Upon receipt of such notice, the Corporation will give
prompt notice of the Proceeding to any applicable insurer from whom the
Corporation has purchased insurance that may provide coverage to the Indemnified
Party in respect of the Proceeding.

6. Investigation by Corporation. The Corporation may conduct any investigation
it considers appropriate of any Proceeding of which it receives notice under
Section 5, and will pay all costs of that investigation. Upon receipt of
reasonable notice from the Corporation, the Indemnified Party will, acting
reasonably, co-operate fully with the investigation provided that the
Indemnified Party will not be required to provide assistance that would
reasonably prejudice: (a) his defence; (b) his ability to fulfill his business
obligations; or (c) his business and/or personal affairs. The Indemnified Party
will, for the period of time that he cooperates with the Corporation with
respect to an investigation, be compensated by the Corporation at the rate per
day (or partial day) equivalent to the per diem that is payable by the
Corporation to members of the Board in connection with their attendance at Board
meetings, including a reimbursement for travelling and other expenses properly
incurred by the Indemnified Party in connection therewith, such expenses to be
reimbursed in the same manner as similar expenses for attendance at Board
meetings are reimbursed. The Indemnified Party will not be entitled to the per
diem if he is employed as an officer of the Corporation on such day.

7. Defence of Action. Promptly after receiving written notice of any Proceeding
or threatened Proceeding from the Indemnified Party, the Corporation shall,
except as specified in Section 8, assume conduct of the defence thereof in a
timely manner and retain counsel on behalf of the Indemnified Party, provided
that such counsel is reasonably satisfactory to the Indemnified Party, to
represent the Indemnified Party in respect of the Proceeding. In the event the
Corporation assumes conduct of the defence on behalf of the Indemnified Party,
the Indemnified Party hereby consents to the conduct thereof and of any action
taken by the Corporation, in good faith, in connection therewith. The
Indemnified Party shall fully cooperate in such defence including, without
limitation, the provision of documents, attending examinations for discovery,
making affidavits, meeting with counsel, testifying and divulging to the
Corporation and its insurers all information reasonably required to defend or
prosecute the Proceeding.

8. Right to Independent Legal Counsel. If the Indemnified Party is named as a
party or a witness to any Proceeding, or the Indemnified Party is questioned on
any of his actions, omissions or activities are in any way investigated,
reviewed or examined in connection with or in anticipation of any actual or
potential Proceeding, the Indemnified Party will be entitled to retain
independent legal counsel at the Corporation’s expense to act on the Indemnified
Party’s behalf to provide initial assessment to the Indemnified Party of the
appropriate course of action for the Indemnified Party. The Indemnified Party
will not be entitled to continued representation by independent counsel at the
Corporation’s expense beyond the initial assessment unless (i) the parties
reasonably agree that there is conflict of interest between the Corporation and
the Indemnified Party, on the one hand, and the Corporation, on the other hand,
and the Indemnified Party shall have been advised by its counsel that
representation of both parties by the same counsel would

 

- 3 -



--------------------------------------------------------------------------------

be inappropriate due to the actual or potential differing interests between them
or (ii) the Corporation has not appointed counsel pursuant to Section 7 in a
timely manner.

9. Partial Indemnification. If it is determined by a court of competent
jurisdiction that the Indemnified Party is entitled under any provisions of this
Agreement to indemnification by the Corporation for some or a portion of the
Losses incurred in respect of any claim but not for the total amount thereof,
the Corporation shall nevertheless indemnify the Indemnified Party for the
portion thereof to which the Indemnified Party is determined by a court of
competent jurisdiction to be so entitled.

10. Payment for Expenses of a Witness. Notwithstanding any other provision of
this Agreement, to the extent that the Indemnified Party is, by reason of the
fact that the Indemnified Party is or was a director or officer of the
Corporation or another entity, or acting in a capacity similar to an officer or
director of another entity, at the Corporation’s request, a witness or
participant other than as a named party in a Proceeding, the Corporation will
pay to the Indemnified Party all out-of-pocket Expenses actually incurred by or
on behalf of the Indemnified Party in connection therewith. The Indemnified
Party will also be compensated by the Corporation at the rate per day (or
partial day) equivalent to the per diem that is payable by the Corporation to
members of the Board in connection with their attendance at Board meetings
provided that the Indemnified Party will not be entitled to the per diem if he
is a full-time employee of the Corporation on such day.

11. Losses Advances. Subject to applicable law, the Corporation will, upon
request by the Indemnified Party, make advances (“Losses Advances”) to the
Indemnified Party of all Losses for which the Indemnified Party seeks
indemnification under this Agreement before the final disposition of the
relevant Proceeding. Losses Advances may include anticipated Losses. In
connection with such requests, the Indemnified Party will provide the
Corporation with a written affirmation of the Indemnified Party’s good faith
belief that the Indemnified Party is legally entitled to indemnification in
accordance with this Agreement, along with sufficient particulars of the Losses
to be covered by the proposed Losses Advance to enable the Corporation to make
an assessment of its reasonableness. The Indemnified Party’s entitlement to such
Losses Advance will include those Losses incurred in connection with any
Proceeding by the Indemnified Party against the Corporation seeking an
adjudication or award pursuant to this Agreement. The Corporation will make
payment to the Indemnified Party within 10 days after the Corporation has
received the foregoing information from the Indemnified Party. All Losses
Advances for which indemnification is sought must relate to Losses anticipated
within a reasonable time of the request.

The Indemnified Party will repay to the Corporation all Losses Advances not
actually required and will repay all Losses Advances if it is determined by a
court of competent jurisdiction that the conditions of Section 3 are not met. If
requested by the Corporation, the Indemnified Party will provide a written
undertaking to the Corporation confirming the Indemnified Party’s obligations
under the preceding sentence as a condition to receiving a Losses Advance.

12. Indemnification Payments. Subject to Section 3 and with the exception of
Losses Advances which are governed by Section 11, the Corporation will pay to
the Indemnified Party any amounts to which the Indemnified Party is entitled
hereunder promptly upon the Indemnified Party providing the Corporation with
reasonable details of the claim. The Corporation will, forthwith after any
request for payment to or for an Indemnified Party, seek any court approval that
may be required to permit payment. If the conditions of Section 3 are not met,
the Corporation will not be required to pay the Indemnified Party any amounts
pursuant to this indemnification and, further, the Indemnified Party will repay
all amounts paid thereto by the Corporation pursuant to this indemnification.

13. Settlement. The parties will act reasonably in pursuing the settlement of
any Proceeding. The Corporation may not negotiate or effect a settlement of
claims against the Indemnified Party without the consent of the Indemnified
Party, acting reasonably. The Indemnified Party may negotiate a proposed
settlement without the consent of the Corporation. The Corporation will consider
in good faith in the best interests of the Corporation whether or not to consent
to any such proposed settlement and will advise the Indemnified Party of its
determination on a timely basis. If the Corporation advises the Indemnified
Party that it does not consent to the settlement provided the settlement is
expressly stated to be made by the

 

- 4 -



--------------------------------------------------------------------------------

Indemnified Party on his own behalf without any admission of liability by the
Indemnified Party and/or the Corporation, the Indemnified Party may nonetheless
effect the settlement, but the Corporation will not be liable for
indemnification under this Agreement with respect to any such settlement.

14. Directors’ & Officers’ Insurance. The Corporation will ensure that its
liabilities under this Agreement, and the potential liabilities of the
Indemnified Party that are subject to indemnification by the Corporation
pursuant to this Agreement, are, at all times while the Indemnified Party is a
director or officer of the Corporation or other entity described in Section 3.3,
as applicable, and for a period of 6 years thereafter, supported by a directors’
and officers’ liability insurance policy (the “Policy”) with terms and
conditions reasonably appropriate for a public company of a similar size and
scope as the Corporation, without regard to the financial circumstances of the
Corporation. As may be required by the Policy, the Corporation will immediately
notify the Policy’s insurers of any occurrences or situations that could
potentially trigger a claim under the Policy and will promptly advise the
Indemnified Party that the insurers have been notified of the potential claim.
If the Corporation is sold or enters into any business combination or other
transaction as a result of which the Policy is terminated and not replaced with
a substantially similar policy equally applicable to the Indemnified Party, the
Corporation will cause run off “tail” insurance to be purchased for the benefit
of the Indemnified Party with substantially the same coverage for the balance of
the 6-year term set out in Section 24 without any gap in coverage. The
Corporation will provide to the Indemnified Party a copy of each policy of
insurance providing the coverage contemplated by this Section promptly after
coverage is obtained, and evidence of each annual renewal thereof, and will
promptly notify the Indemnified Party if the insurer cancels, makes material
changes to coverage or refuses to renew coverage (or any part of the coverage).

14.1 Deductible. If for any reason whatsoever, the Policy insurer asserts that
the Indemnified Party is subject to a deductible under any existing or future
Policy purchased and maintained by the Corporation for the benefit of the
Indemnified Party, the Corporation shall pay the deductible for and on behalf of
the Indemnified Party.

14.2 No Double Recovery. The Corporation shall not be obligated to pay the
Indemnified Party for any Losses which have been paid on behalf of the
Indemnified Party under any insurance policy maintained by the Corporation or
otherwise.

14.3 Subrogation. To the extent permitted by law, the Corporation shall be
subrogated to all rights which Indemnified Party may have under all policies of
insurance or other contracts pursuant to which Indemnified Party may be entitled
to reimbursement of, or indemnification in respect of, any Losses borne by the
Corporation pursuant to this Agreement.

15. Arbitration. Except as otherwise required by applicable law, all disputes,
disagreements, controversies or claims arising out of or relating to this
Agreement, including, without limitation, with respect to its formation,
execution, validity, application, interpretation, performance, breach,
termination or enforcement will be determined by arbitration before a single
arbitrator under the Arbitration Act (Alberta).The arbitrator will be selected
by the managing partner of the Calgary office of any one of the accounting firms
of Deloitte LLP, PricewaterhouseCoopers LLP, Ernst & Young LLP or KPMG LLP, or
their respective successors, that is not otherwise then engaged as the auditor
of the Corporation having regard to the nature of the dispute (legal, financial
or other) or such other party on whom the Corporation and the Indemnified Party
agree. The arbitrator will determine the rules for arbitration, including, based
on the outcomes of the arbitration, the breakdown between the Corporation and
the Indemnified Party of the costs for conducting the arbitration.

16. Tax Adjustment. Should any payment made pursuant to this Agreement,
including the payment of insurance premiums or any payment made by an insurer
under an insurance policy, be deemed to constitute a taxable benefit or
otherwise be or become subject to any tax or levy, then the Corporation will pay
any amount necessary to ensure that the amount received by or on behalf of the
Indemnified Party, after the payment of or withholding for tax, fully reimburses
the Indemnified Party for the actual cost, expense or liability incurred by or
on behalf of the Indemnified Party. However, the foregoing sentence will not
apply to any compensation paid as per diem to the Indemnified Party pursuant to
Sections 6 or 10.

 

- 5 -



--------------------------------------------------------------------------------

17. Cost of Living Adjustment. The per diem payable pursuant to Sections 6 and
10 will be adjusted to reflect changes from the date of this Agreement in the
All-items Cost of Living Index for the City of Calgary prepared by Statistics
Canada or any successor index or government agency in the event that such per
diem would otherwise be less than the as adjusted amount.

18. Governing Law. The Agreement will be governed by the laws of the Province of
Alberta and the federal laws of Canada applicable therein.

19. Priority and Term. The Agreement will supersede any previous agreement
between the Corporation and the Indemnified Party dealing with this subject
matter, and will be deemed to be effective as of the date that is earlier of
(a) the date on which the Indemnified Party first became a director or officer
of the Corporation; or (b) the date on which the Indemnified Party first served,
at the Corporation’s request, as a director or officer, or an individual acting
in a capacity similar to a director or officer, of another entity.

20. Severability. If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any rule or law, or public policy, all
other conditions and provisions of this Agreement will nevertheless remain in
full force and effect so long as the economic or legal substance of this
Agreement is not affected in any manner materially adverse to either party. Upon
such determination that any term or other provision is invalid, illegal or
incapable of being enforced, the parties hereto will negotiate in good faith to
modify this Agreement so as to effect the original intent of the parties as
closely as possible in an acceptable manner to the end that the provisions of
this Agreement are fulfilled to the fullest extent possible.

21. Binding Effect; Successors and Assigns. This Agreement shall bind and enure
to the benefit of the successors, heirs, executors, personal and legal
representatives and permitted assigns of the parties hereto, including any
direct or indirect successor by purchase, merger, consolidation or otherwise to
all or substantially all the business or assets of the Corporation. The
Corporation shall require and cause any successor (whether direct or indirect,
and whether by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Corporation, by written
agreement in form and substance reasonably satisfactory to the Indemnified
Party, expressly to assume and agree to perform this Agreement in the same
manner and to the same extent that the Corporation would be required to perform
if no such succession had taken place. Subject to the requirements of this
Section 21, this Agreement may be assigned by the Corporation to any successor
(whether direct or indirect, and whether by purchase, merger, consolidation or
otherwise) to all or substantially all of the business or assets of the
Corporation. This Agreement may not be assigned by the Indemnified Party without
the prior written consent of the Corporation.

22. Covenant. The Corporation hereby covenants and agrees that it will not take
any action, including, without limitation, the enacting, amending or repealing
of any by-law, which would in any manner adversely affect or prevent the
Corporation’s ability to perform its obligations under this Agreement.

23. Parties to Provide Information and Co-operate. The Corporation and the
Indemnified Party shall from time to time provide such information and
co-operate with the other as the other may reasonably request in respect of all
matters under this Agreement.

24. Survival. The obligations of the Corporation under this Agreement, other
than Section 14, will continue under the later of: (a) 10 years after the
Indemnified Party ceases to be a director or officer of the Corporation or other
entity described in Section 3.3, as applicable; and (b) with respect to any
Proceeding commenced prior to the expiration of such 10-year period with respect
to which the Indemnified Party is entitled to claim indemnification hereunder,
one year after the final termination of that Proceeding. The obligations of the
Corporation under Section 14 of this Agreement will continue for 6 years after
the Indemnified Party ceases to be a director or officer of the Corporation or
other entity described in Section 3.3, as applicable.

25. Acknowledgement. The Indemnified Party acknowledges that he has been advised
to obtain independent legal advice with respect to entering into this Agreement,
that he has obtained such inde-

 

- 6 -



--------------------------------------------------------------------------------

pendent legal advice or has decided not to seek such advice, and that he is
entering into this Agreement with full knowledge of its contents, of his own
free will and with capacity and authority to do so. The Indemnified Party
further acknowledges and agrees that this Agreement satisfies in full the
Corporation’s obligation of indemnification in favour of the Indemnified Party
described in Section 8.02 of By-law No.1 of the Corporation.

26. Confidentiality. The Indemnified Party shall keep this Agreement
confidential and shall not disclose it or any of its terms to any other person
except and only to the extent required by applicable law.

27. Insolvency. The liability of the Corporation under this Agreement shall not
be affected, discharged, impaired, mitigated or released by reason of the
discharge or release of the Indemnified Party in any bankruptcy, insolvency,
receivership or other similar proceeding of creditors. The rights of the
Indemnified Party under this Agreement shall not be prejudiced or impaired by
permitting or consenting to any assignment in bankruptcy, receivership,
insolvency or any other creditor’s proceedings of or against the Corporation or
other entity as described in Section 3.3, as applicable, or by the winding-up or
dissolution of the Corporation or the other entity.

28. Multiple Proceedings. No action or proceeding brought or instituted under
this Agreement and no recovery pursuant thereto shall be a bar or defence to any
further action or proceeding which may be brought under this Agreement.

29. Notices. Any notice, consent, waiver or other communication given under this
Agreement must be in writing and may be given by delivering it (whether in
person, by courier service or other personal method of delivery) or sending it
by e-mail or other similar form of electronic record transmission:

to the Indemnified Party at:

[Address]

Attention: [specify]

E-Mail: [email address]

to the Corporation at:

500 Centre Street S.E.

Calgary, Alberta T2G 1A6

Attention: President & Chief Executive Officer

Any such communication is deemed to have been delivered on the date of personal
delivery or transmission, as the case may be, if such day is a Business Day and
such delivery or transmission was received by the recipient party prior to 5
p.m. (Calgary time) and otherwise on the next Business Day. Any party may change
its address for service by notice given in accordance with the foregoing and any
subsequent notice must be sent to such party at its changed address.

30. Amendments. This Agreement may only be amended, supplemented or otherwise
modified by written agreement of the parties.

31. Waiver. The failure or delay by a party in enforcing or insisting upon
strict performance of any of the provisions of this Agreement does not
constitute a waiver of such provision or in any way affect the validity or
enforceability of this Agreement or deprive a party of the right, at any time or
from time to time, to enforce or insist upon strict performance of that
provision or any other provision of this Agreement. Any waiver by a party of any
provision of this Agreement is effective only if in writing and signed by a duly
authorized representative of such party.

32. Time of the Essence. Time is of the essence of this Agreement.

33. Counterparts. This Agreement may be executed in any number of separate
counterparts (including by electronic means) and all such signed counterparts
will together constitute one and the same agreement.

 

- 7 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the parties have executed and delivered this Agreement.

 

ENCANA CORPORATION By:  

 

  Name:   Title: By:  

 

  [Director/Officer]

 

- 8 -